Attachment to Advisory Action
The proposed amendments have amended claim 1 to delete the limitations reciting the first and second releasing sheets, and to further recite that the remaining release sheet is provided on the second surface of the adhesive agent layer opposite the first surface of the adhesive agent layer (surface attached to wiring board); and to recite that the wiring board is configured for attachment to a surface of a living body to measure a biosignal of said living body.  The proposed amendments have also canceled claim 3, added new claim 11 claiming a biosensor, and amended claim 4 in response to the deleted matter from claim 1.  The proposed amendments have been considered, but are not entered for the reason(s) set forth below.

The proposed amendments have not been entered given that they have altered the scope of the claimed invention, and thus require further consideration and/or an updated search for relevant art.

In the interview (see attached Interview Summary), the Examiner noted US 2008/0191174 A1 to Ehrensvard et al., which the Examiner believes would teach or render obvious the claimed invention as recited in the proposed amendments of at least claim 1.  That is, the reference teaches or renders obvious the limitations recited in claim 1 directed to the adhesive agent layer on a surface of a circuit board, and a release liner on the surface of the adhesive layer opposite the surface attached to the circuit board.  The Examiner was uncertain how the reference could be applied towards the intended use recited in proposed claim 1; that is, for measuring a biosignal.  No agreement was reached on either issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        7/22/2022